Snyder, President

Dissentiente.

I am compelled to dissent from the preceding opinion. In my view of the facts in the record, the substance of what they prove and the legal conclusions to be deduced from them are very different from what is stated in said opinion. My dissent, therefore, is more from the conclusions as to what is established by the proofs than from the legal conclusions drawn from the facts as stated in said opinion.
The charges, as stated in said opinion, may be classified under two heads: First, as to the manner and conduct of the defendant in respect to preparing the bill of exceptions; and second, as to the delay in its preparation.
1. There is certainly and necessarily a broad distinction as to the manner of preparing and settling a bill of exceptions by a single judge, learned in the law, and by a county court, consisting of three members, not presumed to be learned in the law or the legal modes of procedure. While, therefore, there may be, good reason for the rule that a judge may in chambers prepare and sign a bill of exceptions; that rule has no reason whatever to support it when applied to a county court; and it becomes absurd when it is attempted to be used to excuse the conduct of one member of such court, who, without notice to or the presence of his co-commissioners, retires to his private room and there according to his own crude judgment prepares and signs what he may deem a proper bill of exceptions. The facts in this case, as *620I understand them, not only prove that this is what was done by the defendant here, but it also shows that he did so against the protest of the counsel for the relator, that he made no effort to obtain the assistance or concurrence of his co-commissioners, in agreeing upon or settling the bill of exceptions, but after having completed and signed the bill, he informed his co-commissioners that there was the bill of exceptions for them to sign; thus compelling them to accept his sole act as the act of the court. When they refused to sign his bill he made no effort to settle the bill so that it might be signed by all of them as it was his duty to do under the positive mandate of this Court, but he simply folded his arms in conscious wisdom and announced that his bill of exceptions was the bill of the court and he could not and would not sign any other. And as an aggravation of this improper and arbitrary conduct, it appears that this bill, while it was carefully kept from public inspection during its preparation, had been accessible to and read by counsel for McGinnis as shown by interlineations and corrections appearing upon it in the handwriting of said counsel.
It further appears from the proofs, that a bill of exceptions, setting forth the evidence and rulings of the court on a former hearing of this matter, had been signed as correct and true by the defendant and others composing the court; and that, at the hearing now in question, the county court decided against the protest of counsel for the relator, that they would not hear the evidence de novo, but that they would take the evidence as certified in said bill of exceptions, which they did; and upon the evidence so certified they based and rendered their judgment, yet notwithstanding the fact that they heard no other testimony and based their judgment wholly on the evidence in said bill of exceptions, the defendant refused to sign any bill which included as a part of it, said former bill of exceptions. This was clearly a wilful and intentional disregard of the mandate of this Court, which commanded that no fact, truely stated, however immaterial, should be stricken from the bill of exceptions. Without, therefore, referring to or considering the many other inculpa-tory facts and circumstances appearing in the record, it seems to me, that the said first charge is fully sustained.
*6212. In reply to the charge in the petition as to the action of the court in its session held on November 29, 1889, the defendant in his answer says: “ It is also true that the commissioners, at that time, refused to hear said bill of exceptions read and discussed by counsel, but it is not true, as stated in the petition, that the commissioners refused to give a reason for their action, but on the contrary they stated distinctly to Said counsel that the matter of the contents of the said bill of exceptions and the proper matter to go into it, had been thoroughly discussed before the commissioners and in respondent’s opinion the time for further discussion had not yet arrived.” And the record shows, as a matter of fact, the time for further discussion, in the opinion of the defendant, never did arrive; for it appears that he then and ever after persistently refused to hear any discussion in court or to permit the counsel for Alderson to point out errors in the bill he had signed, though, as before shown, he seems to have had the aid of counsel for McGinnis in his chambers. But what I desire to call especial attention to here, is the fact insisted upon by the defendant in his answer, that he was so fully informed as to all the facts and matters necessary to the preparation of the bill of exceptions as to render any discussion or assistance oí counsel wholly unnecessary, and that in fact the matters were so well understood by the Commissioners as to leave nothing for them to do except the clerical work of striking from the bill of exceptions that which was incorrect and adding .thereto such facts or matters as had been omitted therefrom, and yet in the face of this fact and insistence by the defendant he allowed nearly thirty days'to elapse before he did this simple clerical work, which by reasonable diligence ought and could have been done in a .few hours or at most in a few days; and especially is this true, in view of the fact, hereinbefore shown, that he did not allow his labors to be complicated by any interference or conference with his co-commissioners. All he had to do and all he did was to agree with himself and make the corrections he thought proper, and then the work, according to his pretensions, was done. It seems to me, that the defendant’s conduct, taking the facts to be as stated by him, is not only a positive violation of his duty, but a *622plain disregard of the express mandate of this Court. The mandate required the Commissioners to act “ promptly and with all convenient dispatch,” and the defendant well knew the facts and circumstances which made such prompt action important as well as the reasons for putting said requirement in the mandate. The bill of exceptions as the record disclosed were to be used in respect to the contest for a seat in the Congress of the United States. It is a matter of public law, that Congress would meet on the first Monday in December, 1889, a very few days from the time said mandate was directed by this Court to issue. The defendant in his testimony in. this proceeding, refers to the circumstances under which this Court inserted in its order the said requirements for prompt action, and from what he states took place in this Court, at that time, in his presence, it is not only fair to presume, but it is impossible to believe otherwise than that he well knew that it was important, if not indispensable, that the bill of exceptions should be completed before the meeting of Congress. The defendant, therefore, not only disregarded the said mandate, but he did so wilfully and intentionally, and as the delay in completing this bill of exceptions would probably, if not necessarilly, defeat the object of the relator in obtaining it, the just and reasonable inference is that the defendant wilfully and deliberately disregarded said mandate for a corrupt and partisan purpose.
The defence of stupidity, urged in behalf of the defendant in the preceding opinion, is one that he has not made for himself. On the contrary he acknowledges his responsibility and attempts to justify his action, and it is by this defence that he must stand or fall.
The return of the officer shows that the mandate of this Court was served on each of the County Commissioners on Nov. 26,1889, as stated in the preceding opinion, but this is evidently not true, because the copy which was served on the defendant is in the record and has an endorsement on it made by the defendant stating that it had been served on him at 10 o’clock a. m. of Nov. 23, 1889; and in his affidavit he corroborates this fact as to the date of service on him. It will thus appear, that he waited six days before convening the court. For this delay he offers no excuse, *623and his explanations for the subsequent delays are untenable and proved to be untrue. I here give these explanations as stated by himself in his affidavit filed in this case: “That very shortly after the writ was issued, the general term of the County Court convened, which occupied some of respondent’s time, but the principal business of said term of court was left by affiant to be conducted by Commissioners Calderwood and Young, who knew but little personally of what the bill of exceptions required to be executed by said writ of mandamus should contain, while affiant devoted nearly all of his time in chambers in preparing said bill, after consulting with the said Calderwood as to what he knew about the matter, and with the exception of such times as the presence of affiant seemed absolutely necessary in the general term for public business, which was not often, and with the exception of the time affiant was delayed on account of the sickness of him. elf and family, his time was devoted to the execution of said bill of exceptions required by said mandate, wholly neglecting affiant’s private business, until the said' bill was completed on the 23rd of December, 1889.”
Calderwood testifies, that it is not true that defendant consulted him about the matters which should go into the bill of exceptions; and defendant does not state how much time, if any he was delayed by the sickness of himself and family. In fact he does not state either was sick at any time. But if the other statements of his affidavit are true, the time of such sickness, if any, could not have interferred very much with his devotion to said bill of exceptions.
To sum up: Notwithstanding the fact, that when the defendant begun wi+h said bill of exceptions he was, according to his own statement, so thoroughly informed and instructed as to the matters it should contain that he refused to hear counsel; and notwithstanding the further fact that he was not interferred with or embarassed by his co-commissioners, for it is proved he never consulted them; and notwithstanding the still further fact contained in his own affidavit that, with some undefined and inconsiderable exceptions, he devoted his whole time to the preparation of said bill of exceptions, yet notwithstanding all this it took him nearly *624thirty days to complete said bill of exceptions. Can any reasonable man believe that there is any sincerity in this pretension, or that the defendaht was honestly and in good faith endeavoring to obey the mandate of this Court by “promptly and with convenient dispatch” settling and completing said bill of exceptions ? On the contrary, it seems to me, that his whole conduct shows, beyond a reasonable doubt, a wilful and deliberate purpose to disregard and disobey the mandate of this Court and at the same time manufacture an excuse to escape the just consequences of such disobedieuce. And not only did he disobey said mandate, but it is apparent that his object in so doing was to defeat the intent of said mandate for a corrupt and partisan purpose. I think therefore that the said second charge is also sustained.
Apure and incorruptible judiciary is the safety of the republic and indispensable for the protection of the lives, liberty and property of its citizens; and consequently, wilful mis-eonduct and corruption in any one entrusted with judicial powers, however inferior his.jurisdiction, should not only be reprehended, but condemned and punished commensurate with his 'offence. I think the defendant here is shown to have been guilty of a flagrant contempt of this Court and should be punished accordingly.
Rule Disoharged.